Citation Nr: 1717851	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-30 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The matter was previously before the Board in June 2013 when it was remanded for additional development.  In that decision, the Board granted the Veteran's claim for entitlement to service connection for PTSD, and remanded for a determination as to whether the Veteran's claim included a claim for entitlement to service connection for bipolar disorder.

In September 2014 the matter was remanded for additional development.  As explained below, further development is needed in order to comply with the September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers on the Veteran as a matter of law, the right to substantial compliance with the remand.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran underwent a VA examination in July 2013.  The VA examiner determined that the Veteran did not currently have a psychiatric disability.  The examiner stated that she was unable to provide an opinion as to service connection due to the lack of a current diagnosis.  The Board determined that this opinion was inadequate because it did not address all of the various psychiatric diagnoses the Veteran's had received throughout the period on appeal - specifically bipolar disorder.  Therefore, the Board remanded the matter to obtain an addendum opinion which considered whether any prior diagnoses were made in error, or if a prior diagnosed disability was in remission.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).

An addendum opinion was provided in February 2015 by the VA examiner who conducted the July 2013 VA examination.  The examiner noted that the Veteran was diagnosed with anxiety disorder at the July 2013 examination.  She quoted the findings from her July 2013 report noting that the Veteran's symptoms did not clearly relate to or meet the criteria for a diagnosis of bipolar disorder and that he currently did not meet the criteria for a diagnosis of PTSD.  The examiner stated that it was hard to opine about a disorder/diagnosis that is in contradiction to the findings of an evaluation.  She stated that the Veteran's current diagnosis of anxiety disorder, not otherwise specified is less likely than not due to his military experiences.  She further opined that given the fact that the Veteran is currently service-connected for PTSD, it is at least as likely as not that his anxiety disorder is a progression of that condition, and not a new or separate diagnosis.

In December 2015, the Veteran underwent a VA PTSD review examination, conducted by the same VA examiner.  The examiner diagnosed the Veteran with an unspecified mental disorder and determined that he currently did not meet the criteria for a diagnosis of PTSD.  Notably, no opinion was provided regarding bipolar disorder or any other previously diagnosed psychiatric disability.

The Board finds that the February 2015 opinion is inadequate because it did not comply with the September 2014 remand directives.  The opinion did not discuss whether any prior diagnosis was erroneous or whether a previously diagnosed condition was in remission.  Additionally, the opinion did not address the directives which specifically requested a discussion of the Veteran's December 2011 diagnosis of bipolar disorder by S.A., M.D. and the subsequent treatment records by staff psychiatrist, J.V.F.  Therefore, the Board finds that an addendum opinion is necessary to properly address the Veteran's psychiatric disabilities that have been diagnosed throughout the period on appeal.

As the matter is being remanded for a VA addendum opinion, the RO should obtain any outstanding VA treatment records and associate such with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA psychiatric treatment records dated from December 2015 to the present to the extent possible.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After completing the above development, return the record to the VA examiner who conducted the Veteran's July 2013 VA examination and rendered the February 2015 addendum opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2013/February 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to specifically include the Veteran's complete service treatment records and all post service psychiatric records, the examiner should address the following:

a) For each psychiatric diagnosis other than PTSD reported since July 2010, the examiner should opine whether the diagnosis was erroneous or is in remission.

For bipolar disorder, the examiner must specifically address the December 2011 diagnosis by S.A., M.D. and the subsequent treatment records by staff psychiatrist, J.V.F.

b) For any diagnosis that was not made in error, the examiner should opine as to whether it began in service; is otherwise the result of a disease or injury in service; or is caused or aggravated by the service-connected PTSD.

c) If a disability was permanently worsened beyond normal progression (aggravated) by PTSD, the examiner state whether there is medical evidence created prior to aggravation, or between the time of aggravation and the current level of disability, that shows a baseline of the disability.

Any opinion offered should be accompanied by a supporting rationale.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

3.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the requested medical opinions should be reviewed to ensure that they are responsive to and in complete compliance with the directives of this remand.  If not, appropriate corrective action should be taken.

4. After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran' claim in light of all additional evidence received.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






